Case 1:20-cv-02172-RM-NYW Document 44 Filed 11/20/20 USDC Colorado Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


  Civil Action No. 20-cv-02172-RM-NYW

  LINDSAY MINTER,
  PASTOR THOMAS MAYES,
  KRISTIN MALLORY,
  TYLER SPRAGUE,
  ALISSIA ACKER,
  IRMA JOLENE FISHER, and
  TOBIAS HOPP, on behalf of themselves, and others similarly situated,

  Plaintiffs,

  v.

  CITY OF AURORA, COLORADO, et al.

          Defendants.


                 JOINT STIPULATED MOTION FOR EXTENSION OF TIME
                        TO RESPOND TO AMENDED COMPLAINT


          The parties, by and through undersigned counsel and pursuant to D.C.COLO.LCivR 6.1,

  hereby move the court for an order extending the uniform responsive pleading deadline to January

  15, 2021. IN SUPPORT THEREOF, the parties state as follows:

          1.     Defendants City of Aurora and Vanessa Wilson were designated as Defendants in

  Plaintiffs’ original complaint [ECF No. 1]. In view of Plaintiffs’ stated intention to file an amended

  complaint, Defendants City of Aurora and Wilson moved for and obtained an order from the court

  [ECF No. 19] relieving them from the obligation to respond to the original complaint.

          2.     Plaintiffs filed their amended complaint [ECF No. 20] on October 12, 2020, which

  named numerous other Defendants. Thereafter, Defendants City of Aurora, Wilson, and Mayor
Case 1:20-cv-02172-RM-NYW Document 44 Filed 11/20/20 USDC Colorado Page 2 of 3




  Michael Coffman moved the Court for a uniform responsive pleading deadline of December 21,

  2020, as to them, and the Court granted same. [ECF No. 30.]

          3.      Since that time, additional counsel (undersigned) have entered appearances on

  behalf of the remaining Defendants. So that only one deadline for responsive pleadings apply in

  this case, the parties respectfully request that the uniform responsive pleading deadline be extended

  to January 15, 2021.

          4.      Under this extension, responsive pleadings to the amended complaint will be filed

  for all Defendants by that deadline. This would add to the efficiencies of the litigation for all parties

  and the court. No prejudice will result from this extension.

          5.      Pursuant to D.C.COLO.LCivR 6.1(b), and as described above, there has been one

  prior extension of the responsive pleading deadline.

          6.      In accordance with D.C.COLO.LCivR 6.1(c), undersigned counsel have served a

  copy of the motion on their clients.

          WHEREFORE, the parties respectfully request that the court enter an order extending the

  uniform responsive pleading deadline by which all Defendants have to respond to Plaintiffs’

  amended complaint to January 15, 2021.




                                                     2
Case 1:20-cv-02172-RM-NYW Document 44 Filed 11/20/20 USDC Colorado Page 3 of 3




   SGR, LLC                                BRUNO, COLIN & LOWE, P.C.

   /s/ Eric M. Ziporin                     /s/ Marc Colin
   Thomas S. Rice                          Marc Colin
   Eric M. Ziporin                         1900 Broadway, Suite 3100
   Jonathan N. Eddy                        Denver, CO 80202
   3900 E. Mexico Avenue, Suite 700        (303) 831-1099
   Denver, Colorado 80210                  Counsel for the Aurora Officer
   (303) 320-0509                          Defendants
   trice@sgrllc.com
   eziporin@sgrllc.com
   jeddy@sgrllc.com
   Counsel for City of Aurora Defendants


   JEFFERSON COUNTY                        ARAPAHOE COUNTY ATTORNEY’S
   ATTORNEY’S OFFICE                       OFFICE

   /s/ Rebecca Klymkowsky                  /s/ Writer Mott
   Rebecca Klymkowsky                      Writer Mott
   Rachel Bender                            Rebecca Taylor
   Assistant County Attorneys              5334 S. Prince Street
   100 Jefferson County Parkway, # 5500    Littleton, Colorado 80120-1136
   Golden, Colorado 80419                  (303) 795-4609
   (303) 271-8900                          Counsel for the Arapahoe County
   rklymkow@jeffco.us                      Defendants
   rbender@jeffco.us
   Counsel for the Jefferson County
   Defendants


   LASATER & MARTIN                        KILLMER, LANE & NEWMAN, LLP

   /s/ Peter Doherty                       /s/ Andy McNulty
   Peter Doherty                           Andy McNulty
   8822 S. Ridgeline Blvd., Ste. 405       1543 Champa Street, Suite 400
   Highlands Ranch, Colorado 80129         Denver, Colorado 80202
   (303) 730-3900                          (303) 571-1000
   Counsel for Jeanette Rodriguez,         Counsel for Plaintiffs
   Defendant




                                            3
